Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022  has been entered.
 

Status of the Application

This is a Non-Final Office Action is in response to Application Serial 16/960,312.  In response to the Examiner’s Action mail date February 01, 2022, Applicant amended claims 1, 3, 4, 5, 9, 10, 11, 12, 14, 16, and 17.   Claims 1-18 are pending in this application and have been rejected under 35 U.S.C. 103, see below.


Response to Amendment

Claims 1-18 are pending.  Applicant amended claims 1, 3, 4, 5, 9, 10, 11, 12, 14, 16, and 17.

Applicant’s amendments to the claims 1, 16 and 17 are not sufficient to overcome the pending 35 U.S.C. 101.  The claims 1-18 are rejected under 35 U.S.C. 101.

Applicant’s arguments and amendments to claims 1-18 are not sufficient to overcome the 35 U.S.C. 103 rejections. The claims 1 - 18 are rejected under 35 U.S.C. 103,   see below.

Response to Arguments

Rejection Under 35 U.S.C. 101
On pages 12-16, Applicant submits, it was alleged in the Office Action that ordering to the Applicant's disclosure "[t]he action analysis unit 27 is capable of distinguishing a user from other users by analyzing an image of the user obtained by the camera. Various image recognition technologies such as facial recognition, recognition of body proportion or height, and age estimation can be applied as that analysis technology. In order to enhance the analysis accuracy (recognition accuracy) of the action analysis unit 27, the user may manually register user information such as a face image, the height, the body proportion, the age of the user in the server 20 as initial settings before the operation of the system starts ... In a case where that the server 20 determines that the performer does not exist as a result of processing by the action analysis unit 27 as described above, a performing unit is capable of generating notification information regarding the habitual action to another person that can be the performer. Thus, even if one performer cannot perform the habitual action, it is possible to request another performer to perform it. Therefore, the convenience is enhanced. Further, this system is capable of making a notification that prompts the target to perform the habitual action and the performer can prevent from forgetting the habitual action on the basis of it. In addition, not only a plurality of action elements performed by a single user but also a plurality of action elements performed by a plurality of users together are recorded as the habitual actions, for example. For example, "dumping" as the habitual information includes two action elements of Mother (ID-001) and Father (ID-002)  of 19  Application No. 16/960,312Reply to Office Action of February 1, 2022 andAdvisory Action of April 21, 2022basis of the action history data (see FIG. 2). In this manner, the server 20 is capable of extracting the habitual action on the basis of action histories of a plurality of people also for an action that typically cannot be a habitual action only by a single person." See at ¶¶ [0044], [0045], and [0097]-[0099] of the Specification as originally filed (emphasis added). Accordingly, the Applicant submits that, similar to example 39, the features of amended independent claim 1 do not describe an abstract concept, or a concept similar to those found by the Courts to be Abstract, such as a fundamental economic practice, a method for organizing human activity, an idea itself (standing alone), or a mathematical relationship. 

Examiner respectfully disagrees with the Applicant’s arguments.  Regarding the pending 35 U.S.C. 101, the claims are examined in light of the 2019 Revised PEG Guidance.  The claims are directed a statutory category. The pending claims are directed to a judicial exception.  

Regarding the pending 35 U.S.C. 101 rejection Prong 2 Step 2A.  The Applicant’s arguments broadly recite the limitations of detecting a user action … and habitual actions and recognizing a performer and presenting a notification of a habitual action, and thus, the claims are directed to concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and thus, the claims are directed to mental processes. Additionally, the claims recite obtaining an action history of a user and determining the user action … as the habitual action …, and thus, the claims are directed to managing personal behavior or relationships or interaction between people (including social activities, teaching, and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity. Furthermore, the claims recite determining … the habitual action based on  the number of time of the execution of the user action that exceeds a threshold number, and thus, the claims are directed to a mathematical calculation. The claims are directed the abstract groupings of mental processes, certain methods of organizing human activity, and mathematical concepts, and thus, the claims are directed to a judicial exception.

On pages 15 and 16, Applicant submits, “…  Regarding Prong Two of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance, even if one were to arrive at a conclusion satisfying the Prong One of such analysis, assuming arguendo, to which the Applicant does not concede, the Applicant submits the alleged abstract idea is integrated into a practical implementation. The Applicant submits that at least the above-recited features of amended independent claim 1 enhance the image recognition accuracy by using the registered user information and further improve the technology by notifying a second performer in case a first performer is not present in a proximity range of a location of execution of a habitual action.  Accordingly, the Applicant has shown a teaching in the Specification that describes a practical implementation, and has thus established a clear nexus between the claim language and the practical implementation of the alleged judicial exception, and improvements to the technology. Thus, the claimed solution is "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of Page 15 of 19 Application No. 16/960,312Reply to Office Action of February 1, 2022 andAdvisory Action of April 21, 2022computer[s]." DDR Holdings, 773 F.3d at 1257". Therefore, viewed individually and as an ordered combination, amended independent claim 1 resolves a technology-centric problem, and is therefore directed to patent-eligible subject matter. …”.

Examiner respectfully disagrees with the Applicant’s arguments.  When evaluating the claims for a practical application the Examiner reviews the claims and the specification for limitation that are indicative of integration into a practical application.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea.  The claims generally link the judicial exception to a particular technological environment or field of use – See MPEP 2106.05 (h) 

The Applicant’s generically recite additional elements (e.g., a sensor , via machine learning), and thus, the claims are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – See MPEP 2106.05 (f).  The Applicant is encouraged to claim the additional elements types (e.g., type of sensors and type of machine learning) and the functions that are recited in the specification. 
 
Examiner submits the claims recite observing a user /persons habits and calculating  the number of times of execution of the user action, and thus, observing a user’s action is a practice that is known from the pre-Internet world. Therefore, the Applicant’s claims are not similar to the DDR Holdings, LLC V. Hotels.com, Federal Circuit 2014.  The claims do not recite the improvement to the technical field of use. Examiner submits the claims are not integrated into a practical application.


On pages 15 and 16, Applicant submits, “…  the features of amended independent claim 1 add specific limitations that are not well-understood, routine, conventional activity in the field. Therefore, the Applicant respectfully submits that taking all the claim elements of amended independent claim 1 individually, and in combination, amended independent claim 1 as a whole amounts to significantly more than the alleged abstract idea. Therefore, the Applicant respectfully submits that amended independent claim 1 recites patent eligible subject matter. 

Examiner submits the claims are examined under Prong 2 Step 2B below., See 35 U.S.C. 101 below.

Further, the Applicant respectfully submits that amended independent claims 16 and 17 recite features similar to that of amended independent claim 1 and, are therefore, patent eligible for reasons similar to those presented above with respect to amended independent claim 1. Further, dependent claims 2-15 and 18 recite patent eligible subject matter based at least on the dependency on amended independent claim 1. 
Therefore, the Applicant respectfully requests that the rejections of claims 1-18 under 35 U.S.C. § 101 be withdrawn. 
	

Examiner submits, the dependent claims further narrow the independent claims and thus the claims are subject matter depends on the independent claim 1.  The claims 16 and claim 17 are similar to claim 1 and are rejected for similar reasons to claim 1. 
The claims 1-18 are rejected under 35 U.S.C. 101, see below.

Applicant is encouraged to request an interview to discuss the pending 35 U.S.C. 101 rejection. 
Rejection Under 35 U.S.C. 103
On pages  16-19 Applicant submits arguments relating to the previous art rejection.  Examiner respectfully acknowledges the Applicant’s arguments. The extensive amendments to the claims necessitate grounds for a new rejection. The claims 1-18 are rejected below under 35 U.S.C. 103.


Claim Rejections - 35 U.S.C. § 101

The claims 1-18 are examined under 35 U.S.C. 101 and have been found to be direct to a judicial exception.  The claims (claim 1, and similarly claims 16 and 17) recite,  “… detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; … obtain an action history of the at least one performer based on the user action; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, wherein  the at least one performer is capable to execute the habitual action in the specific proximity range; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer.  Claims 1-18, in view of the claim limitations, are directed to the abstract idea of detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, … ; … obtain an action history of the at least one performer …; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer. 

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation  detect at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, … ; … obtain an action history of the at least one performer …; determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, whether the at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer each of these limitations are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),and thus, the claims are directed to a certain method of organizing human activity. 

The claims recite determine, …, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generate… habitual information about the at least one performer, …;  analyze, based on the habitual  information about the at least one performer, …; and generate , based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, and thus the claims are directed mathematical concepts.  

Accordingly, the claims are directed to a certain method of organizing human activity and a mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception are integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “ … “An information processing apparatus, comprising: a sensor configured to”, “ and circuitry configured to: ”, “via machine learning”, “, via the machine learning,…” in claim 1, “ the information processing apparatus according to claim 1, wherein the circuitry”, in claim 2, 3, 4, 6, 7, 8, 9, 10, 11, 12,13, 14, ; “The information processing apparatus” in claim 5, 15, ; “via machine learning” in claim 16 ; “A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising”, “via machine learning”, in claim 17;  “the information processing apparatus”,  “a memory configured”, in claim 18;   however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation,  are not indicative of integration into a practical application. The claims merely generally link the use of the judicial exception to a particular technological environment, or field of use. –see MPEP 2106.05 (h). 

 Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-15, 18 & 16 & 17 do not integrate into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it).  Adding the words “apply it: (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f) 

Further, generally linking the judicial exception to a particular technological environment or field of use  is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h).
 
Regarding Step 2B, the inventive concept is evaluated, as noted above, looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to perform generic computer function and thus adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer , or merely uses a computer as a toll to perform an abstract idea - See MPEP 2106.05 (f). Further, generally linking the judicial exception to a particular technological environment or field of use  is not sufficient to amount to significantly more than an abstract idea. – See MPEP 2106.05 (h). Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself,  claims 1-18 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 U.S.C. § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2 , 4-10, 16 -17, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira (US 2016/0085591 A1 ) in view of  Guan (WO 2016/155,109 A1) and Blakey (EP 2,682,885 A2)

Regarding Claim 1, (Currently Amended)

An information processing apparatus, comprising: a sensor configured to detect a user action, of each of a first performer and a second performer, and  a current position of the second performer, wherein each of the first performer and   the second  performer is capable to execute a habitual action; and capture .. of the second performer; and  circuitry configured to: acquire information of the second performer that … of the second performer; obtain an action history of each of the first performer and the second performer based on the user action, wherein the action history … the user action of each of the first performer and  the second performer as the habitual action  generate, , habitual information about each of the first performer and the second performer, wherein the habitual information comprises at least one of the habitual action executed by each of the first performer and the second performer, an identification of each of the first performer and the second performer, a specific location of the execution of the habitual action, or a specific time of the execution of the habitual action;  


Taira [043] teaches   "Task information" (habitual information) signifies information that prescribes contents of a task and can include contents of a particular work, an executor of the task, a period of time taken for execution of the task, a place at which the task is to be executed (range/location), a tool to be used in execution of the task and so forth. It is to be noted that the "task information" can include information that specifies or does not specify scheduled start time and scheduled end time of a task. And Taira  [080] teaches if the “execution place” is selected, then scheduling is performed such that, if the execution place of the task is nearer to the place at which the task executor is at the present point of time, then a higher rank in the execution order is set to the execution place or a plurality of tasks whose execution places are near to each other are executed successively.  and Taira [031] teaches task may be executed by any one or persons belong to a specific section .

(Taira teaches the task may be executed by any one or persons belonging to a specific section, and thus, Taira teaches the task may be performed by first performer or second performer.)

Taira [0113] –[0114] teaches for example, the task executor may input specific sound to the sound inputting device 285 provided in the user interface apparatus 200 such that the processor 110 specifies whether or not the task executor agrees with a schedule by a speech recognition algorithm. According to a different method, for example, the scheduling supporting apparatus 100 acquires a movement situation of the user interface apparatus 200 using the GPS module 295 provided in the user interface apparatus 20 …  if it can be decided that the user interface apparatus 200 is not moving toward the execution place of the task to be executed at the closest time, then the scheduling supporting apparatus 100 decides that the intention of the task executor is “disagreement” with the schedule contents.  …  it is to be noted that the feedback information may include not only “agreement” and “disagreement” indicated in the embodiments but also information for requesting a change such as “postponement” and “transfer to another person”, 

(Taira teaches detecting the user interface apparatus 200 ( via sensor within the apparatus) is not moving toward the execution place of the task to be executed at the closest time, then the scheduling supporting apparatus 100 decides that the intention of the task executor is “disagreement” with the schedule contents  and the task may be transferred to another person.)

	Although highly suggested, Taira does not explicitly teach:

“… an image … includes at least one of a face image of the second performer, a height of the second performer, a body proportion of the second performer, or an age … indicates a number of times of execution of the user action; … determine, via machine learning … based on the number of times of the execution of the user that exceeds a threshold number; … via [[the ]]machine learning … based on the number of times of the execution of the user that exceeds a threshold number … ”
		
Guan teaches: 
“… an image … includes at least one of a face image of the second performer, a height of the second performer, a body proportion of the second performer, or an age … determine via machine learning …”


Environmental control system … when the user appears in the detection range …. Environmental control system begins to collect user information … after identifying the user, environmental control system queries the user database storage , according to the characteristics of user, habits or inclination … information collected includes… information or parameters and user environment, the user’s information is contained is not limited to the user’s face, body movement … image …, Guan (AI Example Two: Smart Chat service)

Guan teaches mainly using image recognition is exemplified herein. Assuming that the user is the hostess A, entering a room in the morning, for example, the video sensor will collect information such as the image and sound of the hostess A, and transmit the information to the processing module for identification. The recognition method includes, but is not limited to, one or a combination of facial features, physical features, sound features, and motion features. , Guan (AI Example Two: Smart Chat service)
	
Guan teaches  situation of the hostess A is applied to other family members or pets, such as an elderly person or child who needs to be accompanied at home, or. The old man B is in the bedroom. After the system collects and judges the information, the system will automatically chat with the old man. For example: "Dear B, you sit alone in the bedroom for 2 hours, do you want to go downstairs to go shopping?" The old man can reply: "No, I want to know if Grandson C rested last night?" , Guan (AI Example Two: Smart Chat service)

(Guan teaches identification of User A and User B, the use of sensors  and detecting facial and physical features).


Guan teaches the environmental control system may have a self-learning function to learn the user's work schedule or activity habits through user commands and/or at least a portion of the stored data received by the environmental control system, and generate models to adjust related environments (such as temperature, lighting, etc.).   and 

Guan teaches for example, analyzing the user's life or work habits, allowing the user to automate the environmental control with less or minimal instructions; through this learning, the environmental control system is found to be abnormal (such as sudden weather changes, user health risks) , security risks, and illegal intrusions, etc., can take corresponding measures; can also simulate the user's use of electrical appliances at any time, even if the user is not at home or the company to reduce safety hazards. Statistical analysis and modeling of data is not limited to these methods and uses. For example, such statistics and analysis of data can also establish an artificial intelligence system using cloud server 540 and big data, etc., which can analyze user actions and interaction with users.
	
Guan teaches the he environmental control system may have a self learning function to learn the user's work schedule or activity habits through user commands and/or at least a portion of the stored data received by the environmental control system, and generate models to adjust related environments (such as temperature, lighting, etc.). 


Taira teaches a scheduling apparatus and determining an execution order. Guan teaches an environmental control system that uses sensors. It would have been obvious before the effective filing date to combine habitual task information as taught by Taira with sensors capturing environmental data, as taught by Guan to establish an artificial intelligence system and analyze user interactions, Guan []
	
Blakey teaches:
… indicates a number of times of execution of the user action … based on the number of times of the execution of the user that exceeds a threshold number

Blakey [0117] teaches figure 7  illustrates  reporting display in the form of a bar chart or histogram displaying the number of tasks undertaken by a plurality of different resources over a specified time period. Reports of this kind can be tailored by selecting only specific types of tasks and/or types of resources or indeed individual resources as required. The time period of interest may be specified accordingly and may be set as one or more shifts, days, weeks, months, years or other time increments … average and threshold values are also displayed as horizontal lines on the chart.	
	
Blakey [0107] – [0108 ] teaches analysis stage 32 may take into account the distance to travel between a resource and a task. Tasks may thus be assigned, at least in part, based on distance between the resource and task to be completed. For example, if a number of possible resources are identified as being suitable to handle the task, a particular resource may be selected based on proximity to the task or patient location. Additionally or alternatively, for high priority tasks, the selection of the closest resource may override any other factors taken into account by the analysis function during normal operation.


Taira teaches a scheduling apparatus and determining an execution order. Guan teaches an environmental control system that uses sensors. It would have been obvious before the effective filing date to combine habitual task information as taught by Taira with sensors capturing environmental data, as taught by Guan to establish an artificial intelligence system and analyze user interactions, Guan [] Blakey teaches compare the availability of the one or more resources with the task execution parameter of one or more tasks to be undertaken and to assign a resource to the one or more tasks.  It would have been obvious to combine, a scheduling apparatus and environmental sensor input as taught by Taira and Guan, with analyzing habits and assigning resource, as taught by Blakey to improve monitoring and deployment systems and avoid adverse situations. Blakey [002]



determine, based on the habitual information the first performer is absent in a specific proximity range of the specific location of the execution of the habitual action, wherein each of the first performer and the second performer is capable to execute the habitual action in the specific proximity range; recognize the second performer … of the second performer and the information of the second performer; determine the recognized second performer is present in the specific proximity range based on: the habitual information, the determination the first performer is absent in the specific proximity range, and the current position of the recognized second performer; 


Taira teaches  if the “execution place” is selected, then scheduling is performed such that, if the execution place of the task is nearer to the place at which the task executor is at the present point of time, then a higher rank in the execution order is set to the execution place or a plurality of tasks whose execution places are near to each other are executed successively., Taira [080]

Taira [0113] –[0114] teaches proximity range. 


Although highly suggested, Taira does not explicitly teach:
“… based on the image …”

Guan teaches:	
“… based on the image …”

[same as above]

Taira teaches:
and generate, based on the presence of the recognized second performer in the specific proximity range in which the recognized second performer is capable to execute the habitual action, notification informationReply to Office Action of February 1, 2022 and Advisory Action of April 21, 2022addressed to the recognized second performer, wherein the notification information includes first information associated with the habitual action.

Taira [044] teaches a system including a scheduling apparatus 100 (an information processing apparatus) performing mediation among a plurality of tasks. ; Taira [043] teaches   "Task information" (habitual information) signifies information that prescribes contents of a task and can include contents of a particular work, an executor of the task, a period of time taken for execution of the task, a place at which the task is to be executed (range/location), a tool to be used in execution of the task and so forth. It is to be noted that the "task information" can include information that specifies or does not specify scheduled start time and scheduled end time of a task. "schedule" signifies a schedule that includes information that specifies contents of a task (habitual action) and information that prescribes scheduled start time, scheduled end time or both scheduled start time and scheduled end time for the task. (description, range); Taira [046] teaches the task information sources 1 to n  (an analysis unit) create a plurality of pieces of task information for prescribing contents of tasks to be executed by the task executor (performer) and transmit the crated information to the scheduling supporting apparatus 100., Taira [043]-[044], [046], [059], [064], [066] [Figure 1], [Figure 5], [Figure 6A]

	Taira [0113] –[0114] teaches proximity range.

	
Claim 2,  (Previously Presented)

The information processing apparatus according to claim 1, wherein the circuitry is further is configured to generate the notification information based on the specific time of the execution of the habitual action provided in the habitual information. 

Taira [047] teaches the scheduling supporting apparatus 100 (information processing unit) transmits the plurality of pieces of task information and the scheduled start time and scheduled end time of the tasks to the user interface apparatus 200 of the task executor in order to inform the task executor of the schedule created by mediation. , Taira [047], [066]




Regarding Claim 4, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further is configured to: set the second performer to be a target based on the presence of the second performer in the specific proximity range and a current time that is in a specific  time duration, wherein the specific time duration is set as the specific time of the execution of the habitual action, and the specific time duration includes  a reference time for the generation of the notification information and generate the notification information based on the second performer set to be the target.  

Taira [060] teaches the user interface apparatus communications unit 114 receives feedback information indicating that the task executor (target) agrees or does not agree the contents; Taira [064] teaches the scheduled execution times periods (reference times) for the first and second task.; Taira [068] teaches predetermined  start time and end time, and a reference time “Aug 20, 2014” is  5pm,  Taira [060], [064], [066] –[069]. , [Figure 9]

Taira [0113] –[0114] teaches proximity range. 



Regarding Claim 5,  (Currently Amended)

The information processing apparatus according to claim 1, wherein the habitual information further includes a priority associated with each performer of a plurality of performers  that includes the first performer and the second performer.  

Taira [068] teaches determining an execution order of the task. Referred to as sorting item: and “priority information. Therefore the priority (urgency) can be determined., Taira [068],[Figure 7]. 

Taira [031] teaches task may be executed by any one or persons belong to a specific section .

(Taira teaches the task may be executed by any one or persons belonging to a specific section, and thus, Taira teaches the task may be performed by first performer or second performer.)



Regarding Claim 6, (Previously Presented)

The information processing apparatus according to claim 5, wherein the circuitry is further configured to select a target of the notification information from the plurality of performers based on the priority associated with each performer of the plurality of performers. 

Taira [068] teaches determining an execution order of the task. Referred to as sorting item: and “priority information. Therefore the priority (urgency) can be determined., Taira [068]-[069],[Figure 6A and 6B], [Figure 7], [Figure 8], [Figure 9].

Taira [094] teaches a flow chart for mediation performed by a processer including a change execution order, Taira [Figure 13],[Figure 20 step 1005-1011 ] 


	
Regarding Claim 7, (Previously Presented)

The information processing apparatus according to claim 1, wherein the circuitry is further configured to generate the stepwise notification as the notification information based on approach of the specific time of the execution of the habitual action. 

[Same as above ], Taira [Figure 5], [Figure 13],[Figure 20 step 1005-1011 ] and all related text.



Regarding Claim 8, (Previously Presented)

The information processing apparatus according to claim 7, wherein the circuitry is further configured to generate the stepwise notification as the notification information based on approach of the specific time of the execution of the habitual action. 

[Same as above ], Taira [Figure 5], [Figure 13],[Figure 20 step 1005-1011 ] and all related text.



Regarding Claim 9, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further configured to manage information in which a plurality of performers that includes the first performer and the second performer, the specific time of the execution of the habitual action by the plurality of performers , and descriptions of the habitual action are associated with each other, as the habitual information. 

[Same as above ], Taira [067]- [068]; Taira [044], [Figure 1] task information source server 1-n create task information. The task information sources 1 to n  (a management unit) are coupled to the scheduling supporting apparatus 100 through a network 500, and task information created by any task information source is transmitted to the scheduling support apparatus.; Taira [Figure 5], [Figure 13],[Figure 20 step 1005-1011 ], [Figure 24].

Taira [031] teaches task may be executed by any one or persons belong to a specific section .

(Taira teaches the task may be executed by any one or persons belonging to a specific section, and thus, Taira teaches the task may be performed by first performer or second performer.)


Regarding Claim 10, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuity is further configured to determine the user action of each of the first performer and the second  performer as the habitual action based on descriptions of the habitual action in the habitual information. 


Taira teaches scheduling supporting apparatus 100 transmits the plurality of pieces of task information and the scheduled start time and scheduled end time of the tasks to the user interface apparatus 200 of the task executor in order to inform the task executor of the schedule created by mediation. The user interface apparatus 200 functions as a mediator between the task executor and the scheduling supporting apparatus 100 in the course of definite determination of the schedule., Taira [047]

Taira [031] teaches task may be executed by any one or persons belong to a specific section .

(Taira teaches the task may be executed by any one or persons belonging to a specific section, and thus, Taira teaches the task may be performed by first performer or second performer.)



Regarding Claim 16, (Currently Amended)

An information processing method, comprising: Page 9 of 21Application No. 16/960,312 Reply to Office Action of July 21, 2021detecting at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; obtaining an action history of the at least one performer based on the user action; determining, via machine learning, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution the user action that exceeds a threshold number; generating, via the machine learning, habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action; analyzing, based on the information about the at least one performer , whether the at least one performer is present  in a specific proximity range of the specific location of the execution of the habitual action, wherein the at least one performer is capable to execute the habitual action in the specific proximity range; and generating based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification Page 10 of 21Application No. 16/960,312 Reply to Office Action of July 21, 2021 information addressed to the at least one performer.

These claim is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 16 is directed to “a method” a method performed by a computer/circuitry is claimed in Taira [043]-[044], [Figure 1], [Figure 3] and“via machine learning”  as disclosed by Guan.




Regarding Claim 17,  (Currently Amended)

A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising: detecting at least one of a user action, a location of execution of the user action, a time of the execution of the user action, or a current position of at least one performer of a plurality of performers, wherein the at least one performer is capable to execute a habitual action; obtaining an action history of the at least one performer based on the user action; determining, via machine learning, the user action of the at least one performer as the habitual action based on a periodic execution of the user action and a number of times of the execution of the user action that exceeds a threshold number; generating, via the machine learning, habitual information about the at least one performer, wherein the habitual information comprises the habitual action executed by the at least one performer, an identification of the at least one performer, a specific location of execution of the habitual action, or a specific time of the execution of the habitual action; analyzing, based on the habitual  information about the at least one  performer whether the Page 11 of 21Application No. 16/960,312 Reply to Office Action of July 21, 2021at least one performer is present in a specific proximity range of the specific location of the execution of the habitual action, wherein  the at least one performer is capable to execute the habitual action in the specific proximity range; and generating, based on the presence of the at least one performer in the specific proximity range in which the at least one performer is capable to execute the habitual action, notification information addressed to the at least one performer.

These claim is substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 17 is directed to ““A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed by a processor of an information processing apparatus, cause the processor to execute operations, the operations comprising”, claimed in Taira [043]-[044], [Figure 1],[Figure 3] and “via machine learning”  as disclosed by Guan.

Regarding Claim 18,  (New) 

The information processing apparatus according to claim 1, further comprising a memory configured to store the habitual information.


Taira teaches an apparatus includes a memory and a processor … configured to generate a first schedule relating to a plurality of task …  generate a second schedule that relates to the plurality of tasks and includes contents different from contents of the first schedule based on a first notification relating to the first schedule.., Taira [abstract], [006], [057], and Taira teaches The schedule storage unit 112 stores task information, for which a scheduled execution time period is determined, into a specific data storage region such as, for example, the memory 130 or the data storage device 140. It is to be noted that the schedule storage unit 112 itself may store and retain the schedule therein in place of causing some other device such as the memory 130 to store and retain the schedule information., Taira [058], [071]



Claims 11, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira (US 2016/0085591 A1 ) in view of  Guan (WO 2016/155,109 A1) and Blakey (EP 2,682,885 A2) and in further view of Asano (US 9,773,394 B2).


Regarding Claim 11, (Currently Amended)

The information processing apparatus according to claim 10, wherein the circuitry is further configured to manage information that includes the description of the habitual action executed by each of the first performer and  the second  performer of a specific  number of times, as the habitual information,… . 

[same as above, claim 9], Taira [044], Taira [068]-[069], [Figure 1], [Figure 7],[Figure 24] and all related text


Although highly suggested, Taira does not explicitly teach:
“… a determined number of times … the determined number of times is two or more times …”

Asano teaches:
“…a determined number of times … the determined number of times is two or more times …”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history  and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 4] teaches detecting an abnormality and reporting an abnormality.


Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 



Regarding Claim 12, (Currently Amended)

The information processing apparatus according to claim 10, wherein the circuitry is further configured to determine the user action [[is]] as the habitual action based on … of a plurality of action elements associated with the user action. 

[Same claim 1 ] 

Although highly suggested, Taira does not explicitly teach:

“…a co-occurrence rate…”

Asano teaches:
“…a co-occurrence rate…”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history  and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 4] teaches detecting an abnormality and reporting an abnormality.


Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 



Regarding Claim 13, (Previously Presented)

The information processing apparatus according to claim 12, wherein the circuitry is further configured to determine that the user action as the habitual action based on the plurality of action elements that is … . 
	
[Same claim 1 ] 	

“… temporally continuous …”

Asano teaches:
“… temporally continuous …”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history  and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 7], [column 8 lines 46 - 50] teaches estimations for each day of the week and for each time slot (temporally continuous).

Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with estimations for each day of the week and for each time slot as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 



Regarding Claim 14, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further configured to: generate the notification information including second information about the absence of the first performer as a notification addressed to [[a]] the  second performer. Taira [067]- [068];
	
Taira teaches scheduling execution condition” is prescribed in the task information depicted in FIG. 17A. In the example depicted, as the “scheduling execution condition,” a condition of “within a radius of 2 km from a specific movie theater” is prescribed. This signifies that it is a condition for execution of scheduling that the user interface apparatus 200 of the task executor exists in a range within 2 km from the position of a movie theater specified by the supplementary information., Taira [086].

	Although highly suggested, Taira does not explicitly teach:
“…is absent  …the absence…”

	Asano teaches:
“…is absent  …the absence…”

The abnormality determination unit determines there is an abnormality, in a case a reproduction starting action estimated from the reproduction habit detected by the habit detection unit is not carried out., Asano  [column 2 lines 20-30].

Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 



Regarding Claim 15, (Previously Presented)

The information processing apparatus according to claim 1, wherein the habitual information further includes … of the habitual action. 

[Same as claim 1]

Although highly suggested, Taira does not explicitly teach:
“… a degree of reliability indicating reliability of recognition …”

Asano teaches:
“… a degree of reliability indicating reliability of recognition …”

Asano [Column 12 lines 50-60], [Figure 3] teaches read past habit information, updating the view history and revising the habit information with a new estimation result (e.g., updates the viewing history of the same day of the week as the current time point, and revises the habit information with a habit result.).;  Asano [Figure 4] teaches detecting an abnormality and reporting an abnormality.


Taira teaches scheduling relating to task based on an execution order. Asano teaches tracking habits by day and time. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with  detecting abnormality as taught by Asano, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 


Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira  (US 2016/0085591 A1)  Taira (US 2016/0085591 A1 ) in view of  Guan (WO 2016/155,109 A1) and Blakey (EP 2,682,885 A2) and in further view of Morita  (US 10,332,076 B2).


Regarding Claim 3, (Currently Amended)

The information processing apparatus according to claim 1, wherein the circuitry is further is configured to: set the second performer to be a target based on the presence of  the second  performer in the specific proximity range  and a current time that has passed the specific time of the execution of the habitual action; and generate the notification information based on the second performer set to be the target. 

Taira [047] teaches the user interface apparatus 200 functions as a mediator between the task executor (at least one performer of the plurality of performers, target) and the scheduling supporting apparatus 100 in the course of definite determination of the schedule., The executor considers that it is difficult to execute the tasks in accordance with the contents of the presented schedule or desires an different schedule (e.g., the second task is set to an earlier timing  , “August 18, 2014” and the first task August 20,2014)” , Taira [047],[068]- [069].

Although highly suggested, Taira teaches:
“… a current time that has passed …”

Morita teaches:
“… a current time that has passed …”

Morita [Figure 5],[0024] 

Taira teaches scheduling relating to task based on an execution order. Morita teaches acquire a schedule registered by a user and acquire an action history of the user and a past –schedule correction. It would have been obvious prior to the effective filing date to combine, mediating an execution order of a plurality of task to perform scheduling, as taught by Taira, with past due schedule correction and future schedule correction taught by Morita, to detect abnormality with higher accuracy, Asano [column 2 lines 6-7]. 




Conclusion

The following prior art made of record and not relied upon, that is considered pertinent to the Applicant’s disclosure:  Google Nest  (2019, Set and manage reminders) discloses assignable reminder where the Google Nest or Home speaker or display to set, repeat back, or delete reminders. Reminders can be set for yourself or for others. They can be set for a certain time or for when someone is at a certain place.;  Civitarese (2019 Context-driven Active and Incremental Activity recognition) teaches incremental activity recognition, correlations, and data during specific time windows. Mohan (Example –based object detection images by components, 2001) teaches examples-based learning techniques to detect people in scenes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/ Examiner, Art Unit 3624                                                                                                                                                                                           /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624